                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

QUENTIN ROBINSON                                      CIVIL ACTION NO. 3:18-cv-1151

                                                      SECTION P
VS.
                                                      JUDGE TERRY A. DOUGHTY

SONYA SMITH, ET AL.                                   MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge=s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that the claims listed in Plaintiff

Quentin Robinson=s first amended pleading, [Doc. No. 6], are DISMISSED WITH

PREJUDICE as frivolous and for failing to state claims on which relief can be granted.

       MONROE, LOUISIANA, this 1st day of November, 2018.




                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
